George, J.
This was an action for land. The plaintiffs claimed under a deed executed in 1874, from E. Ogburn to William A. Ogburn for life, with remainder to the plaintiffs. Subsequently a judgment was obtained in the circuit court of the United States, by a creditor of the grantor, upon an indebtedness contracted by him in 1872, and the land conveyed was levied upon and sold to satisfy the lien Of the judgment. The defendant claimed under the marshal’s deed. Upon the trial of the case the evidence for the defendant tended to show that the deed from E. Ogburn to William A. Ogburn for. life, with remainder to plaintiffs, was a voluntary conveyance, not for a valuable consideration, and made by a debtor insolvent at the time of the conveyance. Held:
1. The court did not err in charging the jury, in substance, that every voluntary deed or conveyance, not for a valuable consideration, made by a debtor insolvent at the time of such conveyance, is fraudulent in law against creditors and others, and as to them null and void. Civil Code (1910), § 3224.
2. While a deed purporting on its face to have been made by a receiver under authority of a decree of the United States circuit court, and pursuant to a sale under an order from the judge of said court, is ; inadmissible as a muniment of title without the production of the decree and order, or certified copies thereof, nevertheless the receiver’s deed, under the pleadings and evidence in this case, was properly admitted as color of title. Nasworthy v. James, ante, 368.
3. None of the assignments of error based upon the admissibility of evi- ( dence are meritorious. The evidence authorized the verdict for the defendant, and the court did not err in overruling the motion for new trial. Judgment affirmed.

All the Justices concur.